USCA11 Case: 20-13805    Date Filed: 06/28/2021   Page: 1 of 4



                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-13805
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 8:18-cr-00457-WFJ-AAS-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

CHARLES ANTHONY TIGGETT,
a.k.a. James McGowan,
a.k.a. James McGowen,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                              (June 28, 2021)

Before WILSON, ROSENBAUM, and LAGOA, Circuit Judges.

PER CURIAM:
          USCA11 Case: 20-13805        Date Filed: 06/28/2021     Page: 2 of 4



      Charles Anthony Tiggett appeals his 180-month sentence for being a felon in

possession of a firearm. Tiggett argues that the district court erred in concluding

that his prior felony drug convictions under Fla. Stat. § 893.13 constituted serious

drug offenses under the Armed Career Criminal Act (“ACCA”) and controlled

substance offenses under the Sentencing Guidelines.             Because our precedent

forecloses Tiggett’s argument, we affirm his sentence.

      We review de novo a district court’s determination that a prior conviction

constitutes a serious drug offense under the ACCA. United States v. White, 837 F.3d

1225, 1228 (11th Cir. 2016). We also normally review de novo the district court’s

interpretation and application of the Sentencing Guidelines. United States v. Gibson,

434 F.3d 1234, 1243 (11th Cir. 2006). However, where a defendant raises an issue

for the first time on appeal, we will review the issue only for plain error. United

States v. Johnson, 694 F.3d 1192, 1195 (11th Cir. 2012). “Plain error occurs where

(1) there is an error; (2) that is plain or obvious; (3) affecting the defendant’s

substantial rights in that it was . . . not harmless; and (4) that seriously affects the

fairness, integrity or public reputation of the judicial proceedings.” Id. (quotation

marks omitted).

      In United States v. Smith (“Smith I”), 775 F.3d 1262, 1268 (11th Cir. 2014),

we held that offenses under Fla. Stat. § 893.13(1) are both categorically serious drug

offenses under the ACCA and controlled substance offenses under the Guidelines.


                                           2
          USCA11 Case: 20-13805        Date Filed: 06/28/2021     Page: 3 of 4



Neither definition, we said, “requires that a predicate state offense include[] an

element of mens rea with respect to the illicit nature of the controlled substance.”

Id. Moreover, we specifically rejected the arguments that the presumption in favor

of scienter requirements and the rule of lenity apply, because the statutory definitions

are unambiguous. Id. at 1267; see also United States v. Pridgeon, 853 F.3d 1192,

1198 (11th Cir. 2017) (reaffirming Smith I).

      In Shular v. United States, 140 S. Ct. 779, 785 (2020), the Supreme Court

clarified that a court deciding whether a state offense fits the ACCA’s definition of

a serious drug offense should do so not by comparing the elements of the state

offense to those of a generic offense of the kind identified in § 924(e)(2)(A)(ii), but

by asking whether the elements of the state offense “necessarily entail” the type of

conduct identified in § 924(e)(2)(A)(ii).        The Supreme Court affirmed an

unpublished decision of this Court which relied on Smith I’s holding that offenses

under Fla. Stat. 893.13(1) constitute serious drug offenses under the ACCA. Id. at

784. However, the Supreme Court expressly reserved the question whether, even

under its analysis, the ACCA requires that a serious drug offense include an element

of knowledge of the illicit status of the drug. Id. at 787 n.3.

      Shortly after Shular, we clarified that the reasoning and holding of Shular are

consistent with our precedent. United States v. Smith, 983 F.3d 1213, 1223 (11th

Cir. 2020) (“Smith II”). Accordingly, we reaffirmed our decision in Smith I and held


                                           3
            USCA11 Case: 20-13805    Date Filed: 06/28/2021   Page: 4 of 4



once again that convictions under Fla. Stat. § 893.13(1) constitute serious drug

offenses as defined in the ACCA. Id. Under the prior precedent rule, we are bound

to follow a prior binding precedent unless and until it is overruled by this Court en

banc or by the Supreme Court. United States v. Vega-Castillo, 540 F.3d 1235, 1236

(11th Cir. 2008).

      Here, whether reviewed de novo or for plain error, Tiggett has failed to show

that the district court erred in sentencing him because, as Tiggett concedes, his

arguments are squarely foreclosed by our precedent in Smith I (holding that

convictions under Fla. Stat. § 893.13(1) are both serious drug offenses under the

ACCA and controlled substance offenses under the Guidelines); see also Smith II,

983 F.3d at 1223; Pridgeon, 853 F.3d at 1197-98. Accordingly, we affirm Tiggett’s

sentence.

      AFFIRMED.




                                         4